SIBLEY, Circuit Judge.
This cause has been reheard before the court in bank. The appellants have contended for a withdrawal of Paragraph 6 of the opinion heretofore filed touching unitized lairds. The appellees have asked a judgment of affirmance instead of reversal.
For the reasons stated in the former opinion the judgment of reversal is adhered to.
As to Paragraph 6, appellants have filed a formal disclaimer of any intention to interfere with the unitizations formed before the filing of these suits to which they were not parties; and they offer so to amend their pleadings in this court or in the district court as to adopt and ratify such unit-izations and to seek only to substitute themselves for their adversaries in title in these suits in such unitizations, without affecting in any manner the rights of the other parties thereto. If this is done such other parties will not be affected by such relief and are not indispensable parties to the suits. Paragraph 6 of the opinion is therefore withdrawn, and the disclaimer and agreement to ratify and adopt the unitizations above referred to will, as is therein proposed, be made a part of the mandate to the district court which shall cause the appellants to so amend their pleadings and prayers with reference to the unitized lands as to seek a decree, if they establish their title, which shall substitute themselves for their adversaries in title without affecting the rights of the other parties to the unit-ization agreements who are not before the court. This done, the suits may proceed without the presence of these absent parties.
The judgment of reversal is adhered to, and the cause remanded for further proceedings as herein directed, and not otherwise inconsistent with the opinion heretofore rendered.
Reversed.